Petition for Writ of
Mandamus Denied and Memorandum Opinion filed December 30, 2009.
 
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-01050-CV
____________
 
IN RE JOHN
DOE AND JANE DOE, INDIVIDUALLY AND 
A/N/F OF JAMES DOE, Relators
 
 
 

ORIGINAL PROCEEDING
WRIT OF MANDAMUS
 
 
 

M E M O R
A N D U M   O P I N I O N
On December 15, 2009, relators John Doe and Jane Doe,
Individually and As Next Friend of James Doe, filed a petition for writ of
mandamus in this Court.  See Tex. Gov’t Code Ann. §22.221 (Vernon 2004);
see also Tex. R. App. P. 52. In the petition, relators ask this Court to
vacate orders by the Honorable Larry Weiman, presiding judge of the 80th
District Court of Harris County, dated November 7, 2009, and December 4, 2009,
entered in trial court cause number 2008-49120, In the Interest of B.N.G.,
and to stay all proceedings.  
            Relators have not established they are entitled to mandamus
relief.  Accordingly, we deny relators’ petition for writ of mandamus.      
                                                                        PER
CURIAM
Panel consists of Justices Frost,
Boyce, and Sullivan.
Do Not Publish.